209 F.2d 616
WARNER BROS. PICTURES DISTRIBUTING CORPORATION, Appellantv.L. B. BAYS, Gloria Williams Bays and Gloria Williams, Appellees.
No. 14516.
United States Court of Appeals Fifth Circuit.
January 29, 1954.

Earl T. Thomas, L. O. Smith, Jr., Jackson, Miss. (Wells, Thomas & Wells, Jackson, Miss., and Sargoy & Stein, New York City, W. C. Wells, III, W. C. Wells, Jr., Jackson, Miss., Edward A. Sargoy and John F. Whicher, New York City, of counsel), for appellant.
Phil Stone, Oxford, Miss., Walter P. Armstrong, Jr., Memphis, Tenn., for appellees.
Before HUTCHESON, Chief Judge, and HOLMES and RIVES, Circuit Judges.
HUTCHESON, Chief Judge.


1
This is a companion case to Loew's Inc., v. Bays, 209 F.2d 610. It began, proceeded, and came to an end in the same way as that case did. For the reasons stated in the opinion in that case, this day filed, the judgment is reversed and the cause is remanded for further and not inconsistent proceedings.